Citation Nr: 0903961	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  04-37 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for asbestos 
lung disease. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1956 to December 1959 and from June 1960 to July 
1976.  This case is before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the St. Petersburg 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that granted service connection for asbestos lung 
disease due to asbestos exposure and assigned a 
noncompensable rating, effective April 30, 2002.  In February 
2007, the veteran testified at a Travel Board hearing before 
the undersigned; a transcript of that hearing is of record.  
In July 2007, the Board remanded the claim for further 
development. 


FINDING OF FACT

The objective and probative medical evidence of record 
demonstrates that, while the results pulmonary function tests 
show that the veteran's forced vital capacity (FVC) is from 
55 to 58 percent of what was predicted, and diffusion 
capacity of the lungs for carbon monoxide by the single 
breath method (DLCO (SB)) is 28 percent, the veteran's 
pulmonary impairment is due to his (non-service-connected) 
chronic obstructive pulmonary disease (COPD).


CONCLUSION OF LAW

The criteria for an initial compensable rating for asbestosis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.96, 4.97, 
Diagnostic Code 6833 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2008; 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC). Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

In this case, the claim for a higher disability rating is a 
"downstream" issue in that it arose from the initial grant of 
service connection.  Prior to the rating decision granting 
service connection, the RO issued a notice letter in July 
2002, which advised the veteran of the evidence and 
information needed to substantiate his original claim for 
service connection.  This letter further advised the veteran 
of which information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
The April 2004 Statement of the Case (SOC) and March 2006, 
January 2007, and May 2007 letters advised the veteran as to 
the basis for assigning both disability ratings and effective 
dates, and explained the type of evidence necessary to 
substantiate claims for a higher evaluation and/or an earlier 
effective date.  The claim was readjudicated by an August 
2008 Supplemental SOC.

In the recent decision in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, section 5103(a) notice requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in the severity of the disability and 
the effect the worsening has on the claimant's employment and 
daily life.  Notice may also need to include the specific 
Diagnostic Code under which the claimant is rated if 
entitlement to a higher disability rating would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability.

The Court has held that in cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Once the veteran disagrees with an initial 
determination, other provisions apply to the remainder of the 
adjudication process, particularly those pertaining to the 
duty to assist and issuances of rating decisions and 
statements of the case.  See 38 U.S.C.A. §§ 5103A, 5104(a), 
7105(d) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.103(b)(1), 
3.159(c), 19.29 (2008); Dingess, 19 Vet. App. at 490-91; see 
also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  The 
April 2004 SOC advised the veteran of the pertinent 
regulations, to include the diagnostic code for evaluating 
asbestosis.  Considering all evidence of record, the Board 
concludes the duty to notify is satisfied.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's available service and VA records 
are in the file.  Various private medical records were also 
received.  The veteran has not identified additional records 
that need to be obtained.

With respect to the veteran's claim for a higher disability 
rating for service-connected asbestosis, the duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2008).

VA provided the veteran with examinations in December 2002 
and April 2004.  In May 2007, the Board remanded this case 
and requested additional examination, to include PFT's 
containing the full range of results necessary to rate this 
disability under the assigned diagnostic code and to 
distinguish between the effects of the veteran's asbestos 
lung disease on his respiratory system as opposed to the 
effects of any other co-existing disability (ies).  The 
Appeals Management Center (AMC) requested an examination as 
directed in the remand.  This examination was conducted in 
July 2008.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Factual Background

In June 1999 correspondence, Dr. L. C. R. stated that April 
1999 x-ray results showed diaphragmatic pleural plaque on the 
left side.  Dr. L. C. R. reported that the veteran had a 
significant exposure history of asbestos dust, in which these 
findings were consistent with the diagnoses of asbestosis and 
asbestos associated diaphragmatic plaque.  

January 2000 correspondence from South Jersey Chest Diseases 
included the findings of a November 1999 report that found 
that asbestos lung disease was established within a 
reasonable degree of medical certainty based on a physical 
examination and chest radiograph.  

In September 2000 correspondence, Dr. D. E. C. indicated that 
he had no personal knowledge of the veteran's asbestos 
exposure.  He restated the findings of a November 1999 record 
from South Jersey Chest Diseases that found that the 
diagnosis of asbestos lung disease was established within a 
reasonable degree of medical certainty.   

Treatment records from Dr. A. M. dated from 2001 to 2002 
noted a history of the veteran having COPD secondary to 
asbestosis of the lung.  

Treatment records from Bay Medical Center dated in June 2002 
included an impression of asbestosis as per the veteran's 
history and COPD.  

On December 2002 VA examination, it was noted that the 
veteran's claims file was reviewed.  The examiner reported 
that the veteran had a chronic cough with occasional clear 
sputum production due to COPD, in which the veteran noted 
that he had severe dyspnea on exertion.  He was on home 
oxygen on an as needed basis.  He was on an albuterol inhale 
and nebulizer.  The examiner noted that the veteran continued 
to smoke on a regular basis and had a history of coronary 
artery disease.  On physical examination, the lungs showed a 
decrease in breath sounds.  There were no rales or rhonchi 
noted at the time of examination.  PFT's showed a pre-
bronchodilator FVC of 52% of predicted value and a post-
bronchodilator of 55% of predicted value.  The post 
bronchodilator spirometry revealed mildly reduced FVC and 
mildly reduced FEV1/FVC ratio.  In a February 2003 addendum, 
the examiner found that chest x-ray results showed no 
evidence of asbestosis per x-ray.  Also, PFT's showed 
evidence of COPD, without evidence of asbestosis.  

On April 2004 VA examination, the examiner noted that the 
veteran had well documented COPD from smoking.  At this stage 
there were no medical problems or breathing problems 
associated with asbestosis.  The veteran's primary complaint 
was that he had dyspnea on exertion that required him to use 
a multitude of medicines, including home oxygen.  On physical 
examination, the lungs showed decreased breath sounds through 
all the lung fields.  The diagnosis was COPD.  The examiner 
opined that the veteran's COPD was not related to his 
diagnosis of asbestosis.  

During his February 2007 Travel Board hearing, the veteran 
and his representative indicated that the veteran's COPD and 
asbestosis were inextricably linked and merited a compensable 
rating.  

In March 2007 correspondence, Dr. M. A. P. commented that on 
PFT's asbestosis showed a restrictive defect with the 
stiffness of the lungs with a decrease in FEV-1 and FVC and 
COPD/Emphysema showed an obstructive defect with a decrease 
in FEV-1 and FEV-1/FVC.  Dr. M. A. P. noted that a 
combination of the two diseases would be devastating to a 
person's lung health and overall health with a resulting 
marked increase risk factor for lung cancer.  

On July 2008 VA examination, it was noted that the claims 
file was reviewed.  The veteran quit smoking in 2007, but had 
a history of smoking a pack of cigarettes a day for more than 
50 years.  The veteran reported that he had increased 
difficulty with breathing.  July 2008 PFT's showed profoundly 
severe obstructive ventilatory impairment with positive 
response to bronchodilator and profoundly reduced diffusion 
capacity.  The veteran reported that he had sputum, but did 
not report a productive cough, hemoptysis, or anorexia.  He 
could only walk 20 to 30 feet without dyspnea on exertion.  
He currently used combivent, albuterol, and oxygen for 
treatment.  On examination his lungs were clear to 
auscultation bilaterally with good respiratory effort and 
symmetrical expansion.  His heart had a regular rate and 
rhythm without murmurs, gallops, or rubs.  There was no 
presence of cor pulmonale, right ventricular hypertrophy, or 
pulmonary hypertension.  Chest x-ray revealed no acute 
process.  His lungs were emphysematous with flattening of the 
diaphragms.  PFT's showed that the veteran's pre-
bronchodilator FVC was 47% of the predicted value and 58% of 
the predicted value post-bronchodilator.  The diffusion 
capacity of the lung for carbon monoxide (DLCO) by the single 
breath method was 28 percent of the predicted value.  Based 
on the above findings, the examiner opined that the veteran 
the veteran's service-connected asbestosis lung disease was 
without residual restrictive lung defect.  There were no 
objective findings on clinical examination to support the 
diagnosis at the time of examination.  The examiner also 
found that the veteran had oxygen-requiring COPD (emphysema) 
with residual reduced diffusion capacity.  The examiner 
specifically added that this condition was not caused by or a 
result of the veteran's service-connected asbestosis.    

III.  Criteria & Analysis

The veteran contends that his breathing problems are related 
to his service-connected asbestosis or that his COPD is 
related to his inextricably intertwined with his asbestosis 
and that he is entitled to a compensable evaluation.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder. 38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008).  Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder. 38 C.F.R. §§ 4.1, 4.2 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2008).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2008).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127; see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Review of the record shows that the veteran has been 
diagnosed with asbestosis and COPD.  The veteran is not 
service-connected for COPD and should only be compensated for 
the impairment of earning capacity caused by his service-
connected asbestosis. See 38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008).  Notwithstanding, the Board is mindful that when 
it is not possible to separate the effects of the service-
connected condition from any nonservice- connected condition, 
38 C.F.R. § 3.102 requires that reasonable doubt be resolved 
in the claimant's favor and that such manifestations be 
attributed to the service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).

Asbestosis is evaluated pursuant to the general rating 
formula for interstitial lung disease as follows: FVC of 75- 
to 80-percent predicted, or; DLCO (SB) of 66- to 80-percent 
predicted (10 percent); FVC of 65- to 74-percent predicted, 
or; DLCO (SB) of 56- to 65-percent predicted (30 percent); 
FVC of 50- to 64-percent predicted, or; DLCO (SB) of 40- to 
55-percent predicted, or; maximum exercise capacity of 15 to 
20 ml/kg/min oxygen consumption with cardiorespiratory 
limitation (60 percent); and FVC less than 50-percent 
predicted, or; DLCO (SB) less than 40-percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiorespiratory limitation, or; cor 
pulmonale or pulmonary hypertension, or; requires outpatient 
oxygen therapy (100 percent).  38 C.F.R. § 4.97, Diagnostic 
Code 6833 (2008).
Supplementary information published with the promulgation of 
the 1996 amended rating criteria notes that The American Lung 
Association/American Thoracic Society Component Committee on 
Disability Criteria recommends testing for pulmonary function 
after optimum therapy and suggests that post-bronchodilator 
findings are the standard basis of comparison of pulmonary 
function.  See 61 Fed. Reg. 46,723 (Sept. 5, 1996).  
Effective October 6, 2006, 38 C.F.R. § 4.96 was amended to 
indicate that when evaluating based on pulmonary function 
tests (PFT's), post- bronchodilator results should be used 
unless the post-bronchodilator results were poorer than the 
pre- bronchodilator results.  In those cases, the pre- 
bronchodilator values should be used for rating purposes. 38 
C.F.R. § 4.96(d)(5) (2008).  The Board notes that the 
veteran's pre and post-PFT results are not significantly 
different so as to affect the disability rating assigned.

Here, the veteran's respiratory disability includes both 
obstructive and restrictive components.  On review, the 
probative medical evidence of record clearly delineates which 
findings are due to asbestosis as opposed to nonservice-
connected COPD.  

The objective and probative medical evidence included a PFT 
in December 2002, that measured the veteran's post-
bronchodilator FVC as 55 percent of the predicted value and, 
in July 2008, it was measured as 58 percent of the predicted 
value.  DLCO (SB) was 28 percent.  Although these findings 
correspond to a compensable rating under Diagnostic Code 6833 
for asbestosis, the same examinations that included the 
above-mentioned PFT results also showed that there was no 
evidence that the veteran had asbestosis.  The VA examiners 
found that there was evidence of COPD without asbestosis and 
that this condition was not caused by or a result of the 
veteran's service-connected asbestosis.  Although a March 
2001 record from Dr. A. M. indicated that the veteran had a 
past medical history of COPD secondary to asbestosis, this 
record lacks probative value as it appears that Dr. A. M. 
relied solely on the history provided by the veteran as there 
were no physical examinations, clinical tests, x-rays, or 
PFT's performed at this time to support such an association.  
The Board finds that the VA examiners' findings of there 
being no evidence of asbestosis or a relationship between the 
veteran's asbestosis and COPD are more probative because such 
findings were based on contemporaneous results of physical 
examinations, clinical tests, x-rays, and PFT's.  

Here it is possible to separate the effects of the service-
connected condition and the non-service-connected condition 
or conditions, See Mittleider, supra.  The VA examiners 
reviewed the veteran's medical records, described the 
clinical test findings and indicated that the veteran's 
pulmonary impairment was due to his non- service-connected 
COPD.

The Board recognizes that the veteran has a profoundly severe 
obstructive ventilatory impairment and profoundly reduced 
diffusion capacity that results in daily breathing 
difficulty.  However, in December 2002 and July 2008, the VA 
examiners who reviewed the probative clinical test results 
indicated that the veteran's pulmonary impairment was due to 
non-service-connected COPD and that the COPD was not related 
to the veteran's service-connected asbestosis.  On April 2004 
VA examination, the VA examiner found that there were no 
medical problems or breathing problems associated with the 
veteran's asbestosis.  There was no competent medical 
evidence to contradict these opinions.  Thus, there was no 
objective medical evidence to support the criteria for a 
compensable evaluation for the veteran's service-connected 
asbestosis.  Although the record reported that the veteran 
used oxygen on an as needed basis, April 2004 VA examination 
indicated that the veteran's severe dyspnea on exertion and 
oxygen use was related to his non-service connected COPD.  

Given the foregoing observations, the Board finds that, under 
the above-cited criteria, there is preponderance of the 
evidence against an initial compensable rating for the 
service- connected asbestosis. 38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. § 4.97, Diagnostic Code 6833.

The Board notes that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
asbestosis, as the Court indicated can be done in this type 
of case.  Based upon the record, we find that at no time 
since the veteran filed his original claim for service 
connection has the disability on appeal been more disabling 
than as currently rated under the present decision of the 
Board. 

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2008).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for his service-connected asbestosis 
and there is no objective evidence that this disability has a 
marked interference with employment beyond that contemplated 
in the schedular standards.  There is no basis for referral 
of this case.



ORDER

Entitlement to an initial compensable evaluation for 
asbestosis is denied.


____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


